By Judge T. J. Markow
The parties, by counsel, came on the Defendant’s Motion to Compel Plaintiff to Elect an Appropriate Remedy, supported by memoranda. Defendant asks the court to require the plaintiff to elect between the personal injury and wrongful death claims that she has pleaded. Under Va. Code § 8.01-281, plaintiff may prove alternative and conflicting facts and claims and remedies. She may attempt to prove what has been pleaded. There is no requirement that plaintiff make a pretrial election between the ones pleaded.
It is, therefore, ordered that the defendant’s motion is overruled. Defendant’s objections are noted.